Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The instant application is deemed to be directed to a non-obvious improvement over the invention patented in Pat. No. 8,408,871. The prior art uses pressure sensors mounted on wind turbine blades to measure airflow across the surfaces of the same for pitching purposes. The improvements are a pressure sensor configured to measure a plurality of pressure values corresponding to a plurality of different heights above a trailing edge region of the wind turbine rotor blade; and a processing unit in communication with the pressure sensor and configured to determine the soiling state of the wind turbine rotor blade by estimating an air flow velocity distribution above the trailing edge region of the wind turbine rotor blade based on the plurality of pressure values.  
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Drack et al. (9,658,124), Baker et al. (9,335,229) and Hotto (9,297,264) are cited to show different wind turbines with blades having pressure sensors mounted thereon.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




								   

/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745